                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC #:
                                                                                    DATE FILED: 12/27/2019
                                          December 26, 2019

Via: ECF                                                                MEMORANDUM ENDORSED
Honorable Gregory H. Woods
United States District Judge
United States Courthouse
500 Pearl Street, Courtroom 12C
New York, New York 10007


                RE:      Himelda Mendez v, DJT Fine Art International LLC
                         Docket: 1:19-cv-08470-GHW


Dear Judge Woods,

       Plaintiff respectfully requests an adjournment of the initial conference in the above
referenced matter currently scheduled for January 2, 2019 as well as the deadline to complete a
mediation prior to the initial conference.

         Defendant DJT Fine Art International LLC was served through the Secretary of State on
September 30, 2019. To date, Defendant DJT Fine Art International LLC has not contacted
Plaintiff, appeared, answered or otherwise moved in the above referenced matter. Therefore,
Plaintiff requests thirty (30) days to make additional attempts to contact Defendant. This is the
first request of its kind.

       We thank you and the Court for its time and consideration on this matter.

Application granted. The initial pretrial conference scheduled for January 2, 2020 is adjourned to January 30, 2020 at 4
p.m. The deadline for the parties to participate in mediation is also extended. Mediation should take place no later
than one week prior to the initial pretrial conference.


SO ORDERED.
                                                           _____________________________________
Dated: December 26, 2019                                           GREGORY H. WOODS
New York, New York                                                United States District Judge




                        175 Varick Street, 3rd FL, New York, New York 10014
                  T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                       www.markslawpc.com
